The opinion of the court on the original hearing was delivered by Egan, J., and on the rehearing by Spencer, J.
Egan, J.
This suit is by the plaintiff corporation against the defendant, a private market man, to recover two hundred dollars “ damages,” and to enjoin further interference with, or violation of, the alleged exclusive franchises of plaintiff.
There is no allegation of value beyond the damages prayed for, and the amount alleged and prayed for being fixed in the petition at two hundred dollars, this court is without jurisdiction, ratione material, to entertain the appeal. There is no affidavit or other proof of value beyond in the record, and it is very questionable whether any affidavit could affect the value fixed by the allegations and prayer of the petition.
It is therefore ordered that this appeal be and it is hereby dismissed at the cost of appellant.